Citation Nr: 1617903	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003, and from January 2004 to May 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma during active duty service.  He maintains that his hearing loss was the result of artillery fire and explosions from an improvised explosive device (IED) while stationed in Iraq.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was as a motor transport operator.  He served in an imminent danger area in Iraq from March 17, 2004 to March 27, 2005, which is consistent with the Veteran's reports of being in close proximity to loud noises in service.  

The Veteran's April 2003 Report of Medical Examination revealed audiometric results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
5
0
0
0
5

A March 2005 Reference Audiogram revealed the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
10
LEFT
10
5
0
5
15

Also of record is a March 29, 2005 Report of Medical Assessment in which the Veteran stated his hearing was worse due to explosions.

Following active duty service, an October 2009 VA otolaryngology consult noted the Veteran had a six-month history of hearing loss and pain with worsening pain over the last 24 hours.  The Veteran stated he was treated with Cortisporin drops for 12 days which he finished one week ago.  An examination revealed moist drainage of the right ear, and the Veteran was diagnosed with external otitis on the right.

A November 2009 VA otolaryngology note stated the Veteran had some persistent pain that was somewhat improved with drops.  The Veteran complained of hearing loss since he was exposed to IED explosions and wanted to have his hearing checked.  Upon examination, both ear canals were clear with evidence of instrumentation.  There was minimal moisture in the ears.  The Veteran was diagnosed with otalgia.

A January 2010 VA audiology consult noted the Veteran's reports of gradually decreased hearing over the past several years.  The Veteran reported that he continued to experience bilateral ear pain, and he was treated with ear drops.  The record noted the Veteran's bilateral hearing was within normal limits, and he showed "excellent speech discrimination."  The VA treatment record does not include a copy of the Veteran's audiogram but instead notes that the audiogram "will be scanned and viewable" in VISTA imaging display.

An April 2010 VA treatment record noted the Veteran's reports of bilateral ear pain for about five years.  Examination revealed slight drainage of the right ear.  Both tympanic membranes were white without erythema.  The diagnosis was chronic otitis externa.  An April 2010 VA treatment record showed the Veteran's complaints of itching ears that sometimes drain.

In June 2010, the Veteran underwent a VA examination and was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to military noise exposure from combat while in service, but did not offer any further explanation or rationale.  

Based on the discrepancies in the record concerning the Veteran's hearing loss and his history of chronic otitis externa, the RO requested an independent medical opinion regarding the etiology of the Veteran's hearing loss.  In an August 2010 opinion, an otolaryngologist concluded that the bilateral moderate to profound mixed hearing loss shown on the June 2010 VA examination was not related to noise exposure during active duty military service.  In support of this opinion, the examiner stated that the audiology report dated in January 2010 showed the Veteran's hearing was within normal limits by VA standards.  Further, audiograms in the military service, notably the March 2005 audiogram, showed the Veteran's hearing was within normal limits.

A new VA examination is needed to obtain a fully responsive medical opinion on the etiology of the Veteran's hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2010 independent medical examiner's opinion appears to be based exclusively on the fact that the Veteran showed normal hearing for VA purposes on the Mach 2010 and January 2010 audiogram reports.  The examiner's opinion does not address lay statements from the Veteran attesting to hearing problems during and since his active duty service.  Further, the opinion does not provide any discussion on the relevance of VA treatment records which reflect the Veteran's history of chronic otitis externa and its possible impact on his hearing.

If hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The rationale supporting the August 2010 independent medical examiner's opinion did not fully articulate the manner in which the examiner came to his conclusion.  Specifically, the medical examiner failed to explain why the delayed onset of hearing loss noted in the available audiogram reports rendered a causal connection unlikely, particularly in light of the Veteran's reports of experiencing noise exposure in service, his complaints of hearing problems since service, and his denial of experiencing occupational or recreational noise exposure after service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notably, the audiogram reports from the January 13, 2010 and February 8, 2013 VA audiology consults do not appear in the Veteran's claims file.  Efforts should be made to retrieve these records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from May 2015 to the present and associate them with the Veteran's claims file.  Also retrieve any outstanding audiogram reports not yet associated with the Veteran's claims file, notably the reports from the January 13, 2010 and February 8, 2013 VA audiology consults.  If no additional outstanding records are available, this fact should be noted in the Veteran's file.

2.  Then schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of his bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss had its clinical onset in service or is otherwise related to noise exposure during active duty service?  

The examiner should consider the Veteran's reports of having hearing loss since service, as well as the results of the audiograms on file.  The examiner should consider whether the current hearing loss disability developed after service due to the conceded in-service acoustic trauma; in this regard, the Veteran is service-connected for tinnitus.

A complete rationale should be provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's hearing loss claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




